DETAILED ACTION
	Claims 1-4, 6-11, 13-18, and 20 are pending.  Claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,613,113 to Goldring et al. (“Goldring”) in view of U.S. Publication No. 2017/0004511 to Saini et al. (“Saini”) in view of U.S. Publication No. 2007/0225956 to Pratt et al. (“Pratt”) and further in view of U.S. Publication No. 2010/0268835 to Hartung (“Hartung”).

Regarding Claim 1, Goldring teaches:
A computer-implemented method comprising: 
identifying, by a computing device, data points within a plurality of monitor data corresponding to effects of incidents (Goldring: Col. 3, lines 40-43, “reading the activity log and identifying a time series data value of interest, reading the log from the time of interest and identifying the recorded events having the characteristic of interest”); 
converting the plurality of monitor data to a set of time series extracted from the plurality of monitor data (Goldring: Col. 3, lines 40-44, “reading the activity log and identifying a time series data value of interest, reading the log from the time of interest and identifying the recorded events having the characteristic of interest, and correlating the identified events with the most recently read time data”); 
time aligning and summarizing the set of time series (Goldring: Col. 3, lines 56-58, “to search the activity log for the time series data, filter out those events not having the characteristic of interest, and order the remaining events in a meaningful sequence”); 
  

However, Goldring does not appear to teach:
constructing a causal relationship graph between the set of time series extracted from the plurality of monitor data; and 
prioritizing features by likelihood of importance in incident analysis based upon, at least in part, the causal relationship graph.  

However, in the same field of endeavor, Saini teaches:
constructing a causal relationship graph between the set of time series extracted from the plurality of monitor data (Saini: Paragraph [0017], “the driving metrics may be presented to the user in a causal relationship graph. A " causal relationship graph" is a time series relationship graph having nodes that represent the metric-of-interest and the driving metrics as well as directed edges that indicate causality”); and 
prioritizing features by likelihood of importance in incident analysis based upon, at least in part, the causal relationship graph (Saini: Paragraph [0050], “The driving metric module 110 is .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Goldring to include generating a causal relationship graph and to prioritize features by importance based on the causal relationship graph, as taught by Saini.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Saini to improve the metrics-of-interest, present information to an analyst indicating how changes can influence the metrics, and to recognize the metrics at a much lower cost. (Saini: Paragraphs [0017] and [0058]).

However, the Goldring/Saini combination does not appear to teach:
wherein constructing the causal relationship graph includes pruning the causal relationship graph to remove one or more edges that are determined to be redundant.

	However, in the same field of endeavor, Pratt teaches:
wherein constructing the causal relationship graph includes pruning the causal relationship graph to remove one or more edges that are determined to be redundant (Pratt: Paragraph [0078], “The invention provides a class of algorithms designed to prune branching paths or graphs of causal explanation based on real experimental or hypothetical measurements comprising the operational data. This is done for the purpose of producing a reduced graph and/or a reduced number of graphs representing only the causal hypotheses which are fully or partially consistent with the data and preferably with themselves. Obtaining these answers is therefore a matter of pruning the graphs or reducing their number by eliminating chains of reasoning inconsistent with the data and to produce a succinct, parsimonious answer or set of answers representing new hypotheses. Thus, paths which are superfluous may be pruned from within a branching path or graph. This is typically a case where a short path may be eliminated in favor of a longer path that expresses greater causal detail. The criteria for "consistency with the observations" and "superfluous paths" are not absolute”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Goldring/Saini combination to include removing edges of a causal relationship graph that are redundant, as taught by Pratt.  One of ordinary skill in the art would have been motivated to make these modifications because it would produce 

However, the Goldring/Saini/Pratt combination does not appear to teach: 
wherein time aligning the set of time series comprises collecting a plurality of clock time snapshots from a plurality of monitors and adjusting the set of time series based on the collected plurality of clock time snapshots;

However, in the same field of endeavor, Hartung teaches:
wherein time aligning the set of time series comprises collecting a plurality of clock time snapshots from a plurality of monitors and adjusting the set of time series based on the collected plurality of clock time snapshots (Hartung: Paragraph [0054], “Recovering a system time clock (STC1) from a first input program (SPTS1) can comprise identifying a packet in the first input program having a time reference stamp, initializing a system time clock (STC1) with the value of the time reference stamp, comparing subsequent packet time reference stamps from the first input program with the value of the system time clock (STC1), and adjusting the rate of the system time clock to correspond with the time reference stamps. The STC can be recovered from the program that is being inserted into the MPTS. Each program in an MPTS can have packets (called PCR packets) that have time stamps synchronous with the video frame rate for the corresponding program. These PCRs can be included periodically for each program at a maximum required spacing (for example, 100 mS or 40 mS depending on the application) and can be a snapshot of the STC at the transmission time of the PCR packet. So when a packet from the new program is inserted into the MPTS, its PCR can be stamped with a snapshot of its (recovered) STC. The replaced packet (or null characters) can be thrown away and without regardt to the STC corresponding to that program”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Goldring/Saini/Pratt combination to include using snapshots to synchronize the time clock, as taught by Hartung.  One of ordinary skill in the art would have been motivated to make these modifications because it would prevent delayed clock times and will reduce the complexity and cost of transporting data with the correct time clocks. (Pratt: Paragraphs [0078] and [0027]-[0029]).

	Regarding claim 2, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
	windowing the set of time series to examine only the monitor data within a time range with causal analysis (Goldring: Col. 3, lines 48-49,“The time data is recorded at intervals that provide meaningful time series ordering of the events in the activity log”).  

Regarding claim 3, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
	reducing a number of features to be analyzed by causal analysis (Saini: Paragraph [0041], “The subset of metrics chosen according to LASSO feature selection is represented by the term X.sub.y. The result of the choosing can reduce the number of metrics under consideration from thousands (e.g., each of the plurality of metrics) to fewer than ten metrics. The chosen subset of metrics X.sub.y are the candidate driving metrics”). 


wherein prioritizing features includes generating a prioritization score (Saini: Paragraph [0045], “These numbers are weights indicative of an amount that the metric represented by the node at the origin of the directed edge causes the metric represented by the node at the termination of the directed edge. The driving metric module 110 may compute these weights based on an analysis of the data obtained for the plurality of metrics”; and Paragraph [0052], “the driving nodes may be color-coded to indicate an amount of influence the represented driving metrics impart on the metric-of-interest. For example, nodes representative of metrics that impart more influence than other metrics may be colored red or orange, indicating that those nodes are "hot". In contrast, nodes representative of metrics that impart less influence than other nodes may be colored green, blue, purple, and so on, indicating that those nodes are "cold". A causal relationship graph may be displayed in still other ways to indicate influence of the driving metrics on the metric-of-interest. By doing so, a website analyst may be able to quickly look at a causal relationship graph generated in this way and understand which visitor interaction or interactions are most influential in causing the visitor interaction represented by the metric-of-interest”).  

Regarding claim 6, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
providing suggestions for features to be investigated (Saini: Paragraph [0023], “Consider an example in which data is obtained for a plurality of metrics that describe visitor interaction with a website. In this example, a user may select from the plurality of metrics a metric-of-interest which describes particular visitor interaction with the website, e.g., orders placed”; and Saini: Paragraph [0045], “As part .  

Regarding Claim 8, Goldring teaches:
A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: 
identifying data points within a plurality of monitor data corresponding to effects of incidents (Goldring: Col. 3, lines 40-43, “reading the activity log and identifying a time series data value of interest, reading the log from the time of interest and identifying the recorded events having the characteristic of interest”);
converting the plurality of monitor data to a set of time series extracted from the plurality of monitor data (Goldring: Col. 3, lines 40-44, “reading the activity log and identifying a time series data value of interest, reading the log from the time of interest and identifying the ; 
time aligning and summarizing the set of time series (Goldring: Col. 3, lines 56-58, “to search the activity log for the time series data, filter out those events not having the characteristic of interest, and order the remaining events in a meaningful sequence”); 

However, Goldring does not appear to teach:
constructing a causal relationship graph between the set of time series extracted from the plurality of monitor data; and 
prioritizing features by likelihood of importance in incident analysis based upon, at least in part, the causal relationship graph.

However, in the same field of endeavor, Saini teaches:
constructing a causal relationship graph between the set of time series extracted from the plurality of monitor data (Saini: Paragraph [0017], “the driving metrics may be presented to the user in a causal relationship graph. A " causal relationship graph" is a time series relationship graph having nodes that represent the metric-of-interest and the driving metrics as well as directed edges that indicate causality”); and 
prioritizing features by likelihood of importance in incident analysis based upon, at least in part, the causal relationship graph (Saini: Paragraph [0050], “The driving metric module 110 is configured to compute the influence of the other driving metrics on the metric-of-interest using the causal relationship graph in a similar manner. The list 404 of the user interface depicted in FIG. 4 includes indications of these influence calculations performed by the driving metric module 110. In one or more implementations, the driving metric module 110 may generate a user interface to indicate the influence of the driving metric .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Goldring to include generating a causal relationship graph and to prioritize features by importance based on the causal relationship graph, as taught by Saini.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Saini to improve the metrics-of-interest, present information to an analyst indicating how changes can influence the metrics, and to recognize the metrics at a much lower cost. (Saini: Paragraphs [0017] and [0058]).

However, the Goldring/Saini combination does not appear to teach:
wherein constructing the causal relationship graph includes pruning the causal relationship graph to remove one or more edges that are determined to be redundant.

	However, in the same field of endeavor, Pratt teaches:
wherein constructing the causal relationship graph includes pruning the causal relationship graph to remove one or more edges that are determined to be redundant (Pratt: Paragraph [0078], “The invention provides a class of algorithms designed to prune branching paths or graphs of causal explanation based on real experimental or hypothetical measurements comprising the operational data. This is done for the purpose of producing a reduced graph and/or a reduced number of graphs representing only the causal hypotheses which are fully or partially consistent with the data and preferably with themselves. Obtaining these answers is therefore a matter of pruning the graphs or reducing their number by eliminating chains of reasoning inconsistent with the data and to produce a succinct, parsimonious answer or set of answers representing new hypotheses. Thus, paths which are superfluous may be pruned from within a branching path or graph. This is typically a case where a short path may be eliminated in favor of a longer path that expresses greater causal detail. The criteria for "consistency with the observations" and "superfluous paths" are not absolute”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage medium taught by the Goldring/Saini combination to include removing edges of a causal relationship graph that are redundant, as taught by Pratt.  One of ordinary skill in the art would have been motivated to make these modifications because it would produce a reduced graph and therefore will avoid redundancy as well as remain up to date. (Pratt: Paragraphs [0078] and [0027]-[0029]).

However, the Goldring/Saini/Pratt combination does not appear to teach: 
wherein time aligning the set of time series comprises collecting a plurality of clock time snapshots from a plurality of monitors and adjusting the set of time series based on the collected plurality of clock time snapshots;

However, in the same field of endeavor, Hartung teaches:
wherein time aligning the set of time series comprises collecting a plurality of clock time snapshots from a plurality of monitors and adjusting the set of time series based on the collected plurality of clock time snapshots (Hartung: Paragraph [0054], “Recovering a system time clock (STC1) from a first input program (SPTS1) can comprise identifying a packet in the first input program having a time reference stamp, initializing a system time clock (STC1) with the value of the time reference stamp, comparing subsequent packet time reference stamps from the first input program with the value of the system time clock (STC1), and adjusting the rate of the system time clock to correspond with the time reference stamps. The STC can be recovered from the program that is being inserted into the MPTS. Each program in an MPTS can have packets (called PCR packets) that have time stamps synchronous with the video frame rate for the corresponding program. These PCRs can be included periodically for each program at a maximum required spacing (for example, 100 mS or 40 mS depending on the application) and can be a snapshot of the STC at the transmission time of the PCR packet. So when a packet from the new program is inserted into the MPTS, its PCR can be stamped with a snapshot of its (recovered) STC. The replaced packet (or null characters) can be thrown away and without regardt to the STC corresponding to that program”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Goldring/Saini/Pratt combination to include using snapshots to synchronize the time clock, as taught by Hartung.  One of ordinary skill in the 

Regarding claim 9, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 8, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein the operations further comprise windowing the set of time series to examine only the monitor data within a time range with causal analysis (Goldring: Col. 3, lines 48-49,“The time data is recorded at intervals that provide meaningful time series ordering of the events in the activity log”).  

Regarding claim 10, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 8, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein the operations further comprise reducing a number of features to be analyzed by causal analysis (Saini: Paragraph [0041], “The subset of metrics chosen according to LASSO feature selection is represented by the term X.sub.y. The result of the choosing can reduce the number of metrics under consideration from thousands (e.g., each of the plurality of metrics) to fewer than ten metrics. The chosen subset of metrics X.sub.y are the candidate driving metrics”).  

Regarding claim 11, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 8, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein prioritizing features includes generating a prioritization score (Saini: Paragraph [0045], “These numbers are weights indicative of an amount that the metric represented by the node at the origin of the directed edge causes the metric represented by the node at the termination of the directed edge. The driving metric module 110 may compute these weights based on an analysis of the data obtained for the plurality of metrics”; and Paragraph [0052], “the driving nodes may be color-coded to indicate an amount of influence the represented driving metrics impart on the metric-of-interest. For example, nodes representative of metrics that impart more influence than other metrics may be colored red or orange, indicating that those nodes are "hot". In contrast, nodes representative of metrics that impart less influence than other nodes may be colored green, blue, purple, and so on, indicating that those nodes are "cold". A causal relationship graph may be displayed in still other ways to indicate influence of the driving metrics on the metric-of-interest. By doing so, a website analyst may be able to quickly look at a causal relationship graph generated in this way and understand which visitor interaction or interactions are most influential in causing the visitor interaction represented by the metric-of-interest”).  

Regarding claim 13, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 8, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein the operations further comprise providing suggestions for features to be investigated (Saini: Paragraph [0023], “Consider an example in which data is obtained for a plurality of metrics that describe visitor interaction with a website. In this example, a user may select from the plurality of metrics a metric-of-interest which describes particular visitor interaction with the website, e.g., orders placed”; and Saini: Paragraph [0045], “As part of the processing, the driving metric module 110 applies a feature selection technique (e.g., LASSO feature selection) to ascertain which of the plurality of metrics are candidates to be driving metrics”; and Paragraph [0041], “The result of the choosing can reduce the .  

Regarding claim 15, Goldring teaches:
A computing system including one or more processors and one or more memories configured to perform operations comprising: 
identifying data points within a plurality of monitor data corresponding to effects of incidents (Goldring: Col. 3, lines 40-43, “reading the activity log and identifying a time series data value of interest, reading the log from the time of interest and identifying the recorded events having the characteristic of interest”); 
converting the plurality of monitor data to a set of time series extracted from the plurality of monitor data (Goldring: Col. 3, lines 40-44, “reading the activity log and identifying a time series data value of interest, reading the log from the time of interest and identifying the recorded events having the characteristic of interest, and correlating the identified events with the most recently read time data”); 
time aligning and summarizing the set of time series (Goldring: Col. 3, lines 56-58, “to search the activity log for the time series data, filter out those events not having the characteristic of interest, and order the remaining events in a meaningful sequence”); 

However, Goldring does not appear to teach:
constructing a causal relationship graph between the set of time series extracted from the plurality of monitor data; and 
prioritizing features by likelihood of importance in incident analysis based upon, at least in part, the causal relationship graph.  

However, in the same field of endeavor, Saini teaches:
constructing a causal relationship graph between the set of time series extracted from the plurality of monitor data (Saini: Paragraph [0017], “the driving metrics may be presented to the user in a causal relationship graph. A " causal relationship graph" is a time series relationship graph having nodes that represent the metric-of-interest and the driving metrics as well as directed edges that indicate causality”); and 
prioritizing features by likelihood of importance in incident analysis based upon, at least in part, the causal relationship graph (Saini: Paragraph [0050], “The driving metric module 110 is configured to compute the influence of the other driving metrics on the metric-of-interest using the causal relationship graph in a similar manner. The list 404 of the user interface depicted in FIG. 4 includes indications of these influence calculations performed by the driving metric module 110. In one or more implementations, the driving metric module 110 may generate a user interface to indicate the influence of the driving metric on the metric-of-influence without including indications of the calculations. In any case, the amount of influence shown in the list 404 and the ordering of the driving metrics indicates which of the driving .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Goldring to include generating a causal relationship graph and to prioritize features by importance based on the causal relationship graph, as taught by Saini.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Saini to improve the metrics-of-interest, present information to an analyst indicating how changes can influence the metrics, and to recognize the metrics at a much lower cost. (Saini: Paragraphs [0017] and [0058]).

However, the Goldring/Saini combination does not appear to teach:
wherein constructing the causal relationship graph includes pruning the causal relationship graph to remove one or more edges that are determined to be redundant.

	However, in the same field of endeavor, Pratt teaches:
wherein constructing the causal relationship graph includes pruning the causal relationship graph to remove one or more edges that are determined to be redundant (Pratt: Paragraph [0078], “The invention provides a class of algorithms designed to prune branching paths or graphs of causal explanation based on real experimental or hypothetical measurements comprising the operational data. This is done for the purpose of producing a reduced graph and/or a reduced number of graphs representing only the causal hypotheses which are fully or partially consistent with the data and preferably with themselves. Obtaining these answers is therefore a matter of pruning the graphs or reducing their number by eliminating chains of reasoning inconsistent with the data and to produce a succinct, parsimonious answer or set of answers representing new hypotheses. Thus, paths which are superfluous may be pruned from within a branching path or graph. This is typically a case where a short path may be eliminated in favor of a longer path that expresses greater causal detail. The criteria for "consistency with the observations" and "superfluous paths" are not absolute”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Goldring/Saini combination to include removing edges of a causal relationship graph that are redundant, as taught by Pratt.  One of ordinary skill in the art would have been motivated to make these modifications because it would produce a reduced graph and therefore will avoid redundancy as well as remain up to date. (Pratt: Paragraphs [0078] and [0027]-[0029]).

However, the Goldring/Saini/Pratt combination does not appear to teach: 
wherein time aligning the set of time series comprises collecting a plurality of clock time snapshots from a plurality of monitors and adjusting the set of time series based on the collected plurality of clock time snapshots;

However, in the same field of endeavor, Hartung teaches:
wherein time aligning the set of time series comprises collecting a plurality of clock time snapshots from a plurality of monitors and adjusting the set of time series based on the collected plurality of clock time snapshots (Hartung: Paragraph [0054], “Recovering a system time clock (STC1) from a first input program (SPTS1) can comprise identifying a packet in the first input program having a time reference stamp, initializing a system time clock (STC1) with the value of the time reference stamp, comparing subsequent packet time reference stamps from the first input program with the value of the system time clock (STC1), and adjusting the rate of the system time clock to correspond with the time reference stamps. The STC can be recovered from the program that is being inserted into the MPTS. Each program in an MPTS can have packets (called PCR packets) that have time stamps synchronous with the video frame rate for the corresponding program. These PCRs can be included periodically for each program at a maximum required spacing (for example, 100 mS or 40 mS depending on the application) and can be a snapshot of the STC at the transmission time of the PCR packet. So when a packet from the new program is inserted into the MPTS, its PCR can be stamped with a snapshot of its (recovered) STC. The replaced packet (or null characters) can be thrown away and without regardt to the STC corresponding to that program”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Goldring/Saini/Pratt combination to include using snapshots to synchronize the time clock, as taught by Hartung.  One of ordinary skill in the art would have been motivated to make these modifications because it would prevent delayed clock times and will reduce the complexity and cost of transporting data with the correct time clocks. (Pratt: Paragraphs [0078] and [0027]-[0029]).

Regarding claim 16, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 15, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein the operations further comprise windowing the set of time series to examine only the monitor data within a time range with causal analysis (Goldring: Col. 3, lines 48-49,“The time data is recorded at intervals that provide meaningful time series ordering of the events in the activity log”).  

Regarding claim 17, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 15, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein the operations further comprise reducing a number of features to be analyzed by causal analysis (Saini: Paragraph [0041], “The subset of metrics chosen according to LASSO feature selection is represented by the term X.sub.y. The result of the choosing can reduce the number of metrics under consideration from thousands (e.g., each of the plurality of metrics) to fewer than ten metrics. The chosen subset of metrics X.sub.y are the candidate driving metrics”).  

Regarding claim 18, the Goldring/Saini/Pratt/Hartung combination teaches each of the limitations of claim 15, as discussed in more detail above, and the Goldring/Saini/Pratt/Hartung combination further teaches:
wherein prioritizing features includes generating a prioritization score (Saini: Paragraph [0045], “These numbers are weights indicative of an amount that the metric represented by the node at the origin of the directed edge causes the metric represented by the node at the termination of the directed edge. The driving metric module 110 may compute these weights based on an analysis of the data obtained for .  

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldring in view of Saini in view of Pratt in view of Hartung and further in view of U.S. Publication No. 2018/0288097 to Poornachandran et al. (“Poornachandran”).

Regarding claim 7, the Goldring/Saini/Pratt/Hartung combination teaches all of the elements of claim 1. However, the Goldring/Saini/Pratt/Hartung combination does not appear to teach:
providing suggestions for features to be monitored when performing incident analysis.  

However, in the same field of endeavor, Poornachandran teaches:
providing suggestions for features to be monitored when performing incident analysis (Poornachandran: Paragraph [0033], “in case of a suspicious memory transaction pattern, logging, or more detailed logging than usual, may be initiated”).  



Regarding claim 14, the Goldring/Saini/Pratt/Hartung combination teaches all of the elements of claim 8. However, the Goldring/Saini/Pratt/Hartung combination does not appear to teach:
providing suggestions for features to be monitored when performing incident analysis.  

However, in the same field of endeavor, Poornachandran teaches:
providing suggestions for features to be monitored when performing incident analysis (Poornachandran: Paragraph [0033], “in case of a suspicious memory transaction pattern, logging, or more detailed logging than usual, may be initiated”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Goldring/Saini/Pratt/Hartung combination to include providing suggestions for features to be me monitored when performing incident analysis, as taught by Poornachandran.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Poornachandran to improve the efficientcy of maintaining, controlling, and remediating 

Regarding claim 20, the Goldring/Saini/Pratt/Hartung combination teaches all of the elements of claim 15. The Goldring/Saini/Pratt/Hartung combination further teaches:
wherein the operations further comprise providing suggestions for at least one of features to be investigated (Saini: Paragraph [0023], “Consider an example in which data is obtained for a plurality of metrics that describe visitor interaction with a website. In this example, a user may select from the plurality of metrics a metric-of-interest which describes particular visitor interaction with the website, e.g., orders placed”; and Saini: Paragraph [0045], “As part of the processing, the driving metric module 110 applies a feature selection technique (e.g., LASSO feature selection) to ascertain which of the plurality of metrics are candidates to be driving metrics”; and Paragraph [0041], “The result of the choosing can reduce the number of metrics under consideration from thousands (e.g., each of the plurality of metrics) to fewer than ten metrics. The chosen subset of metrics X.sub.y are the candidate driving metrics. Application of LASSO feature selection results in choosing candidate driving metrics that are likely to be influential in causing the metric-of-influence. These metrics are merely candidate driving metrics, however. If it is determined that the second model, which indicates unique causation by the candidate driving metrics, is not a closer fit to the observed data than the first model, then the candidate driving metrics chosen to build the second model are determined not to be driving metrics. In this instance, the driving metric module 110 employs LASSO feature selection to choose lags for a different subset of metrics, and rebuilds the second model”)

However, the Goldring/Saini/Pratt/Hartung combination does not appear to teach:
providing suggestions for features to be monitored when performing incident analysis.  

However, in the same field of endeavor, Poornachandran teaches:
providing suggestions for features to be monitored when performing incident analysis (Poornachandran: Paragraph [0033], “in case of a suspicious memory transaction pattern, logging, or more detailed logging than usual, may be initiated”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Goldring/Saini/Pratt/Hartung combination to include providing suggestions for features to be me monitored when performing incident analysis, as taught by Poornachandran.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Poornachandran to improve the efficientcy of maintaining, controlling, and remediating failing files.  Additionally, the methods can assist in I.T. administrators in the effective control and management of applications. (Poornachandran: Paragraphs [0002]-[0003]).

Response to Arguments
Applicant's arguments in view of new amendments, see pages 7-10, filed 1/14/2021, with respect to the rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20160165558 A1, US 20120023262 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20160165558 A1: At 520, the sink device 110-e may adjust its timing based on the timing information and the composite timing delay. For example, the multimedia layer of the sink device 110-e may access a time instance or snapshot of the Wi-Fi layer clock and correlate the timing information into timing units according to the multimedia layer clock. The sink device 110-e may adjust the local adjusted timing clock to account for the timing delay to ensure synchronization of the content presentation. At 525, the source device 105-a may stream the content to the sink device 110-e at 530. At 535, the sink device 110-e may present the content in a synchronized manner and according to the common clock source. In one example, the sink device 110-e may read the PTS from the content, and present the content based on the PTS according to its locally adjusted time clock that has adjusted the timing offset of its clock corresponding to the estimated link delay with respect to the clock of the source device 105-a.
US 20120023262 A1: The management agent may initialize, calibrate, and maintain clock time across all power management elements and sensors. By way of example, the following primitives may be provided to facilitate initialization, calibration, and maintenance of clock time synchronization. [0033] Write Time (absolute) to one (single) or more nodes (e.g., per Broadcast or Group Command protocols) [0034] Adjust Time by X (relative) [0035] Read Time (absolute) [0036] Read Supported Time Base Precision [0037] Mark Time (causes sensor to snapshot a new time baseline for future telemetry with delta-time) The primitives disclosed herein may be implemented in user- or manufacturer-defined messages and/or opcodes (operation codes), or eventually be folded into industry standards. For instance, the PMBus standard supports 256 MFR_SPECIFIC_COMMAND_EXT and 256 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./               Examiner, Art Unit 2114                                                                                                                                                                                         

/MATTHEW M KIM/               Supervisory Patent Examiner, Art Unit 2114